DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/12/2021.  Claims 1-19 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 04/05/2022 and 08/12/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The followings are considered the closest prior art of record related to the claimed invention.
Gerber et al. (US 2012/0122405) teaches a method and apparatus for providing a dynamic inactivity timer in a wireless network.  The method and apparatus comprise elements, depicted in FIG. 1 and described in paras [0014] to [0018], for performing the functional steps of a process (depicted in FIG. 4 and described in paras [0062] to  [0091]) to include monitoring a timer for a time threshold associated with a burst of a plurality of packets; determining if the timer for the time threshold has expired; predicting an inter-burst time for the burst, if the timer for the time threshold associated with the burst has expired; and setting a dynamic inactivity timer in accordance with the inter-burst time for the burst.  Nevertheless, Gerber et al. appears to fail to fairly show or render obvious novel and unobvious limitations of “determining the service type of each of the plurality of packet streams, responsive to the packet streams, bearers, and service types, determining an inter-burst packet arrival time for each service type and bearer, and responsive to said inter-burst arrival time, learning a timer for each service type and bearer, including an inactivity time limit; monitoring a plurality of packet streams in the EN in real time, including determining a service type and bearer for each packet stream; responsive to the service type and bearer, selecting an inactivity timer including an inactivity time limit for each packet stream; responsive to the inactivity time limit for each packet stream, determining whether or not to release a UE from the bearer associated with said UE; and if a determination is made to release said UE from the bearer, then releasing said UE,” as recited in group claims 1-15; and “an inter-burst packet arrival time unit connected to said module for calculating the interpacket arrival time responsive to said packet stream data; an inactivity timer learning unit for learning an inactivity timer including an inactivity limit and an expected lull time responsive to said inter-burst packet arrival time; a data storage unit for storing said inactivity timer; and a UE release decision unit responsive to said inactivity timer,” as recited in group claims 16-19, structurally and functionally interconnected in a manner as claimed.
Cartmell (US 2015/0312950) discloses systems, methods, and devices for handling the expiration of an activity timers. It is disclosed in verbatim in para [0003] and thereinafter that "A cellular communications system may include a gateway (GW), for example, a converged gateway (CGW) or a local gateway (LGW). The gateway may be a standalone device. An Evolved Node B ( eNB) may include the gateway ( e.g., the gateway may be integrated with the eNB). The GW may intercept a first message from the eNB. The first message may be intended for a core network entity, for example, a mobility management entity (MME). The first message may include an indication to initiate removal of a first bearer and a second bearer. The first message may be received in response to an expiration of an inactivity timer for the WTRU. The first message may be received via the first bearer. The first message may include a WTRU Context Release Request. The first message may indicate the removal of an Evolved Universal Terrestrial Radio Access Network (EUTRAN) Radio access bearer (E-RAB)."  Nevertheless, Cartmell appears to fail to fairly show or render obvious novel and unobvious limitations of “determining the service type of each of the plurality of packet streams, responsive to the packet streams, bearers, and service types, determining an inter-burst packet arrival time for each service type and bearer, and responsive to said inter-burst arrival time, learning a timer for each service type and bearer, including an inactivity time limit; monitoring a plurality of packet streams in the EN in real time, including determining a service type and bearer for each packet stream; responsive to the service type and bearer, selecting an inactivity timer including an inactivity time limit for each packet stream; responsive to the inactivity time limit for each packet stream, determining whether or not to release a UE from the bearer associated with said UE; and if a determination is made to release said UE from the bearer, then releasing said UE,” as recited in group claims 1-15; and “an inter-burst packet arrival time unit connected to said module for calculating the interpacket arrival time responsive to said packet stream data; an inactivity timer learning unit for learning an inactivity timer including an inactivity limit and an expected lull time responsive to said inter-burst packet arrival time; a data storage unit for storing said inactivity timer; and a UE release decision unit responsive to said inactivity timer,” as recited in group claims 16-19, structurally and functionally interconnected in a manner as claimed.
Jami et al. (US 2003/0236094) discloses a method (FIG. 8 and corresponding description begins in para [0039] and thereinafter) provides user-specific data inactivity timers for packet data service and in that a base station selects length of time of inactivity on a channel dedicated by a telecommunications base Station to communications with a first user terminal to be detected for the channel to be released for use by another user terminal, the length of time being Selected dependent upon the expected base Station transmit power required for communications to the first user terminal.  Nevertheless, Jami et al. also fails to fairly show or render obvious novel and unobvious limitations of “determining the service type of each of the plurality of packet streams, responsive to the packet streams, bearers, and service types, determining an inter-burst packet arrival time for each service type and bearer, and responsive to said inter-burst arrival time, learning a timer for each service type and bearer, including an inactivity time limit; monitoring a plurality of packet streams in the EN in real time, including determining a service type and bearer for each packet stream; responsive to the service type and bearer, selecting an inactivity timer including an inactivity time limit for each packet stream; responsive to the inactivity time limit for each packet stream, determining whether or not to release a UE from the bearer associated with said UE; and if a determination is made to release said UE from the bearer, then releasing said UE,” as recited in group claims 1-15; and “an inter-burst packet arrival time unit connected to said module for calculating the interpacket arrival time responsive to said packet stream data; an inactivity timer learning unit for learning an inactivity timer including an inactivity limit and an expected lull time responsive to said inter-burst packet arrival time; a data storage unit for storing said inactivity timer; and a UE release decision unit responsive to said inactivity timer,” as recited in group claims 16-19, structurally and functionally interconnected in a manner as claimed.
Additional references listed hereinbelow are also considered the most relevant to the claimed invention.  They too fail to show, suggest or render obvious the claimed invention for the same rationales as above discussed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jami et al. (US 2003/0236094).
Gerber et al. (US 2012/0122405). 
Syed et al. (US 2021/0243651).
Cui et al. (US 2021/0360739).
Carrasco et al., Techniques for advanced radio resource centralised management and 5G network coordination, Deliverable D3.1, 5G ESSENCE, 212 pages, June 30, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 30, 2022